Name: Commission Regulation (EEC) No 2252/80 of 28 August 1980 amending Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/ 10 Official Journal of the European Communities 29. 8 . 80 COMMISSION REGULATION (EEC) No 2252/80 of 28 August 1980 amending Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must 1 . Article 1 0 (3) is replaced by the following : *3 . The intervention agency may, on the basis of the information referred to in paragraphs 1 and 2, decide to terminate the contract prematurely in respect of the quantity of product in respect of which the change in quality has occurred. The intervention agency may, for this purpose, order a verification of the said information to be carried out'. 2. Article 1 1 is replaced by the following : 'Article 11 The level of storage aid for products, applicable throughout the Community, shall be payable at the following standard rates per hectolitre per day : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1 ), as last amended by Regulation (EEC) No 1 990/80 (2), and in particular Articles 7 (7), 8 (3), 9 (5), 12, (4) and 65 thereof, Whereas Commission Regulation (EEC) No 2600/79 (3) laid down detailed rules governing storage contracts for table wine, grape must and concentrated grape must ; Whereas the option available under Article 10 (3) of that Regulation to the intervention agency to termi ­ nate a storage contract prematurely, following an appreciable deterioration in the quality of the product, is liable to be costly where such deterioration concerns only some of the quantity under contract ; whereas it is necessary therefore to specify that the said option relates solely to the quantity of product which has suffered a deterioration in quality ; Whereas the amounts of aid fixed in Article 1 1 of Regulation (EEC) No 2600/79 no longer cover the technical costs of storage and interest charges ; whereas it therefore appears appropriate to adjust them in line with the rise in costs ; Whereas it is appropriate , in order to take better account of technical reality, to extend to grape must the option of cancelling long-term storage contracts currently provided for only in the case of concentrated must necessary for enriching wine harvests ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , (a) for table wines of types R I, R II, R III and A I and for table wines which stand in close economic relation to those types of table wine : 0.0103 ECU ; (b) for table wines of types A II and A III and for table wines which stand in close economic rela ­ tion to those types of table wines : 0-0151 ECU ; (c) for musts with a density of less than 1 -24 at 20 °C :  which were obtained from vine varieties other than Sylvaner, MÃ ¼ller-Thurgau or Riesling : 0.0123 ECU,  which were obtained from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties : 0.0181 ECU ; (d) for concentrated grape musts with a density of not less than 1 -24 at 20 ° C :  obtained by concentration of the musts referred to in the first indent of (c) : 0.0410 ECU ;  obtained by concentration of the musts referred to in the second indent of (c) : 0 0453 ECU.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2600/79 is hereby amended as follows : ( 1 ) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 195, 29 . 7 . 1980 , p. 6 . P) OJ No L 297, 24 . 11 . 1979, p . 15 . 29 . 8 . 80 Official Journal of the European Communities No L 227/ 11 3 . Article 1 2 is replaced by the following : 'Article 12 At the beginning of every wine-growing year, the option of cancelling long-term storage contracts in respect of grape must and concentrated grape must may be made available .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 (2) shall apply only with effect from 16 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1980 . For the Commission Finn GUNDELACH Vice-President